Title: From Thomas Jefferson to David Humphreys, 29 November 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Nov. 29. 1791.

My last to you was of Aug. 23. acknoleging the reciept of your Nos. 19. 21. and 22. Since that I have recieved from 23. to 33. inclusive. In mine I informed you I was about setting out for Virginia and consequently should not write to you till my return. This opportunity by Capt. Wicks is the first since my return.
The party which had gone at the date of my last, against the Indians North of the Ohio, were commanded by Genl. Wilkerson, and were as successful as the first, having killed and taken about 80 persons, burnt some towns and lost, I believe, not a man. As yet however it has not produced peace.—A very formidable insurrection of the negroes in French St. Domingo has taken place. From 30. to 50,000 are said to be in arms. They have sent here for aids of military stores and provisions, which we furnish just so far as the French minister here approves. Mr. Hammond is arrived here as Minister Plenipotentiary from Great Britain, and we are about sending one to that court from hence.—The Census, particular as to each part of every state is now in the press; if done in time for this conveyance, it shall be forwarded. The legislature have before them a bill for allowing one representative for every 30,000 persons, which has passed the Representatives and is now with the Senate.—Some late enquiries into the state of our domestic manufactures give a very flattering result. Their extent is great and growing through all the states. Some manufactories on a large scale are under contemplation.—As to the article of Etrennes enquired after in one of your letters, it was under consideration in the first instance, when it was submitted to the President to decide on the articles of account which  should be allowed the foreign ministers in addition to their salary; and this article was excluded, as every thing was meant to be which was not in the particular enumeration I gave you. With respect to foreign newspapers, I recieve those of Amsterdam, France and London, so regularly and so early, that I will not trouble you for any of them: but I will thank you for those of Lisbon and Madrid, and in your letters to give me all the information you can of Spanish affairs, as I have never yet recieved but one letter from Mr. Carmichael, which you I believe brought from Madrid.—You will recieve with this a pamphlet by Mr. Coxe in answer to Ld. Sheffeild, Freneau’s and Fenno’s papers. I am with great & sincere esteem Dr. Sir Your most obedient & most humble servt,

Th: Jefferson

